Exhibit 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Scott Cormack, President and Chief Executive Officer of OncoGenex Pharmaceuticals,Inc. (the “Company”), certify, pursuant to Rule13a-14(b) or Rule15d-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350, that: (1) the Annual Report on Form10-K of the Company for the year ended December31, 2016 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)); and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: February 23, 2017 /s/SCOTT CORMACK Scott Cormack President and Chief Executive Officer
